internal_revenue_service department of the treasury index number dollar_figure number release date washington dc person to contact telephone number refer reply to cc dom corp 1-plr-107965-98 date date acquiring target state x date date a b c d e in re dear this letter is in response to your request dated date for rulings under sec_368 of the internal_revenue_code on behalf of the above-captioned taxpayers additional information with respect to the proposed transaction was submitted in letters dated date date and date the information submitted for our consideration is summarized as follows acquiring a state x corporation is a diversified open-end management company that has elected to be taxed as a regulated_investment_company ric under acquiring uses the accrual_method of accounting and files its tax returns on a fiscal_year ending on date acquiring’s investment objective is to provide its shareholders with long-term growth of capital by investing in a diversified portfolio of equity securities with emphasis on companies with above-average earnings growth rates target a state x corporation is also a diversified open-end management company that has elected to be taxed as a ric target uses the accrual_method of accounting and files its tax returns on a fiscal_year ending on date target’s investment objective is to provide investors with a high total return consistent with prudent risk target’s current_assets are primarily invested in equity securities of domestic and international companies acquiring and target each offer four classes of stock with identical rights and fees class a shares have a maximum initial sales charge of a and are offered to a limited group of investors class b shares incur no initial sales charge when purchased but are subject_to ongoing account maintenance fees and rule 12b-1 distribution fees between b and c respectively and a contingent deferred sales charge cdsc ranging between d and e if redeemed within four years from purchase in general class b shares of stock will automatically convert into class d shares of stock eight years from purchase class c incur no initial sales charge when purchased but are subject_to account maintenance and rule 12b-1 distribution fees of between b and c respectively and are subject_to a cdsc of e if redeemed within one year of purchase class d shares incur a maximum initial sales charge of a and are subject_to an ongoing maintenance fee of b for what has been represented to be a valid business_purpose the following transaction has been proposed target will transfer all of its assets and liabilities to acquiring in exchange for an equal value of newly issued acquiring class a b c and d common voting_stock target will distribute to its shareholders all the acquiring stock it received in the transaction each target shareholder will receive shares of acquiring on a pro_rata basis with the same class designation and the same account maintenance and distribution fees and sales charges if any as the target shares held by such shareholder immediately prior to the proposed transaction target shareholders who own fractional shares in target will receive fractional shares of acquiring not cash in exchange thereof target will then dissolve in accordance with the laws of state x and will terminate its registration under the investment_company act of the act acquiring and target have made the following additional representations the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair market of the gross assets held by target immediately prior to the reorganization for purposes of this representation amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for redemptions in the ordinary course of acquiring’s business as an open-end investment_company as required by sec_22 of the act pursuant to a demand of a shareholder and regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the reorganization there will be no payments to dissenters as shareholders may redeem their shares at any time acquiring has no plan or intention to reacquire any of its stock issued in the transaction except in connection with its legal_obligation under sec_22 of the act acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business target will distribute to its shareholders the stock of acquiring it receives pursuant to the plan_of_reorganization the liabilities of target assumed by acquiring and any liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business following the reorganization acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in the continuing business acquiring target and the shareholders of target will pay their respective expenses if any incurred in connection with the reorganization a b c d e f g h i there is no intercorporate indebtedness existing between target and acquiring j k l m n o p that was issued acquired or will be settled at a discount acquiring and target each meets the requirements of a regulated_investment_company as defined in sec_368 and ii the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target stock acquiring is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 acquiring and target have elected to be taxed as rics under sec_851 and for all their taxable periods including the last short taxable_period ending on the date of the reorganization for target have qualified for the special tax treatment afforded rics under the code and after the reorganization acquiring intends to continue to so qualify there is no plan or intention by acquiring or any person related to acquiring as defined in sec_1_368-1 to acquire or redeem any of the stock of acquiring issued in the transaction either directly or through any transaction agreement or arrangement with any other person other than redemptions in the ordinary course of acquiring’s business as an open-end investment_company as required by sec_22 of the act during the five-year period ending on the date of the transaction neither target nor any person related to target as defined in sec_1_368-1 of the income_tax regulations without regard to sec_1_368-1 will have directly or through any transaction agreement or arrangement with any other person i acquired stock of target with consideration other than shares of acquiring or target except for shares of target stock acquired from dissenters in the transaction ii redeemed or made distributions with respect to target stock except for redemptions in the ordinary course of target’s business as an open-end investment_company as required by sec_22 of the act and distributions necessary to qualify for the special tax treatment afforded regulated_investment_companies under sec_852 as amended and made in the ordinary course of target’s business as a qualified ric q prior to or in the transaction neither acquiring nor any person related to acquiring as defined in sec_1 e will have acquired directly or through any transaction agreement or arrangement with any other person stock of target with consideration other than shares of acquiring based solely on the information and the representations set forth above we rule as follows the acquisition by acquiring of substantially_all of the assets of target as described above will qualify as a reorganization within the meaning of sec_368 and acquiring and target will each be deemed a_party_to_a_reorganization within the meaning of sec_368 target will not recognize any gain_or_loss on the transfer of its assets to acquiring in exchange solely for voting shares of acquiring or on the distribution of the acquiring stock to target shareholders sec_361 and c acquiring will not recognize any gain_or_loss on the receipt of the assets of target in exchange for voting shares of acquiring a the basis of target’s assets in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the reorganization sec_362 acquiring’s holding_period for the target assets acquired will include the period during which such assets were held by target sec_1223 the shareholders of target will not recognize any gain_or_loss on the receipt of voting shares of acquiring including fractional shares to which they may be entitled solely in exchange for their shares in target sec_354 the basis of the acquiring shares received by target shareholders including fractional shares to which they may be entitled will be the same in the aggregate as the basis of the target shares surrendered in the exchange sec_358 the holding_period of the acquiring shares received by target shareholders in exchange for their acquiring shares including fractional shares to which they may entitled will include the period during which the exchanged target shares were held provided that the target shares were held as capital assets in the hands of the target shareholders on the date of the exchange sec_1223 pursuant to sec_381 and sec_1_381_a_-1 the tax_year of target will end and acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_382 and sec_384 and the regulations thereunder no opinion is expressed about the federal_income_tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion was requested and none is expressed about whether acquiring or target qualifies as a ric that is taxable under subchapter_m part i of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office we have sent copies of this letter to your authorized representatives sincerely yours assistant chief_counsel corporate by ____________________ howard w staiman assistant to the chief cc dom corp
